Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed October 17, 2021 is acknowledged.  Claims 7-10, 12, 14-17, 24-25, 27-31, 34-45 and 47-50 are canceled. Claims 1, 6, 13, 18-20, 22-23 and 26 are amended. Claim 51 is newly added. Claims 1-6, 11, 13, 18-23, 26, 32-33, 46 and new claim 51 are pending. Claims 32-33 are withdrawn without traverse (filed 3/25/21) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was treated as without traverse in the reply filed on March 25, 2021. 
3.	Claims 1-6, 11, 13, 18-23, 26, 46 and 51 are under examination in this office action.
4.	Applicant’s arguments filed on October 17, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Specification
5.	The objection to the specification is withdrawn in response to Applicant’s amendment to the specification. 
Claim Rejections/Objections Withdrawn
6.	The objection to claims 32-33 is withdrawn in response to Applicant’s amendment to the claims. 
The rejection of claim 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in response to Applicant’s amendment to the claim.
The rejection of claims 1, 6, and 46 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Aberman (US9175262) is withdrawn in response to Applicant’s amendment to the claim.
The rejection of claim 25 under 35 U.S.C. 103 as being unpatentable over Gothelf (US2015/0209389 or US10046010) in view of Mao et al.(J. Materials Chemistry B, 2017; 5:928. DOI:10.1039/c6tb0287e), Phan et al. (US10363275) and Aberman (US9175262) is moot because the claim is canceled.

Claim Rejections/Objections Maintained
In view of the amendment filed on October 17, 2021, the following rejections are maintained.
Claim Objections
7.	Claims 26 and 51 are objected to because of the following informalities: 
i. Regarding claim 26, the word “in” in line 2 of the claim before the limitation “said induction medium” is missing.  Appropriate correction is required.
ii. Regarding claim 51, the limitation “said the induced ASC…” is objected to because “said ASC” is “the ASC” and the limitation “Brain Derived Neurotrophic Factor 5”. Further, the limitation “CM” is not a unique or common abbreviation in the art. Applicants are required to spell out “CM” at the first usage. Appropriate correction is required.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102 &103
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-6, 11-13, 18-20, 22, 46 and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gothelf et al. (US2015/0209389; was also issued as US10046010) in view of Aberman (US9175262, issued Nov 3, 2015, cited previously) and evidentiary references: Meretzki et al. (WO2007/108003) and Meiron et al. (WO2010/026574). The 103 rejection and the  by Applicant’s amendment to the claims.
Claims 1-6, 11-13, 18-20, 22, 46 and 51 as amended are drawn to a method of treating a neurodegenerative disease in a subject in need thereof, comprising the step of administering to said subject a pharmaceutical composition comprising induced adherent stromal cells (ASCs), wherein the induced ASCs are generated by expanding ASCs in an expansion medium lacking heparin and cAMP, thereby generating expanded ASCs, and inducing the expanded ASCs in an induction medium comprising heparin, dibutyryl cAMP, bFGF, thereby treating a  neurodegenerative disease. Dependent claims are directed to different neurodegenerative diseases including Alzheimer’s disease (AD), Parkinson’s disease (PD), Amyotrophic lateral sclerosis (ALS), Huntington’s disease (HD), multiple sclerosis (MS), spinal muscular atrophy (SMA), spinal cord injury (SCI), spinocerebellar ataxia (SA) or an autism spectrum disorder (ASD) (claims 2-6), different administration routes including intranasal, intracerebral, intracerebroventricular, intrathecal, intravenous, intramuscular (claim 11), wherein the inducing medium further comprises an induction selected from PDGF or Neuregulin or serum or serum free (claims 13, 18-19), wherein the ASCs were expanded ex vivo prior to inducing, expanded on a 2D substrate then induced on a 3D substrate (claim 20), wherein the expansion medium is a serum-free medium (claim 22), wherein the ASCs originate from placenta tissue (claim 46), and wherein the induced ASCs secrete over 200pg/ml BDNF per 2x105 cells in 6-well plates after incubation in serum-free DMEM for 72hrs (claim 51).


Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2131, MPEP§2113, MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, Gothelf et al. (US2015/0209389) does teach the claimed method or render the claimed invention obvious because:
i. Gothelf does teach the claimed method because Gothelf teaches a method of treatment using the same material (i.e. induced adherent stromal cells (ASCs) or induced MSCs (i.e. multipotent mesenchymal stromal cells, which are adherent to the plate)), the same active step (i.e. administering to the subject a pharmaceutical composition comprising induced ASCs or MSCs) in the same patient population (i.e. neurodegenerative disease includes AD, PD, ALS, HD, SMA, MS, SCI, SCA, ASD) as recited in instant claims, which meet the limitations recited in instant claims (see paragraphs  [0265]; [0013]; [0035], [0117], [0320], [0540], example 6, claim 1, in particular)paragraphs [0005]; [0046]-[0049]; [0050]-[0053]; [0265]-[0266]; [0268], [0304]-[0372], example 1; [0495]-[0535], examples 5-6, p. 30-31, claim 19-31 and 50). 
The induced ASCs disclosed by Gothelf have been induced in an induction medium comprising heparin, dbcAMP and bFGF as recited in claim 1 because the ASCs disclosed by Gothelf were cultured in a growth medium (PM) containing low 
Gothelf also teaches different administration routes including intrathecal, intravenous/systemic and intramuscular as in claim 11 (see paragraphs [0050]-[0053]; [0268], [0304], p. 30-31, claim 19-31 and 50). and wherein the ASC originate from different tissues including bone marrow, peripheral blood, adipose and placental tissue as in claim 46 (see paragraphs [0111]-[0112], in particular). Gothelf teaches that the induced ASCs secrete BDNF at 500-5000pg/106 cells when seeded at a concentration 2, which meets the limitation “induced ASCs secrete, over 200pg/ml BDNF per 2x105 cells in 6-well plates after incubation in serum-free DMEM for 72hrs…measured in conditioned medium” as in claim 51 because the limitation “induced ASCs secrete, over 200pg/ml BDNF per 2x105 cells in 6-well plates after incubation in serum-free DMEM for 72hrs…measured in conditioned medium” is interpreted as the limitation is interested as the amount of over 200pg/ml BDNF is secreted from 2x105 cells in 2ml per well in a 6-well plate (see figures 6B and 7, paragraphs [0074]-[0075];  [0153]-[0156]; [0030]-[00333]). Thus, claims 1-6, 11-13, 18-20, 22, 46 and 51 are anticipated by Gothelf.
 ii. The limitation “wherein said induced ASC are generated by expanding ASC in an expansion medium lacking heparin and cAMP, thereby generating expanded ASC.....” recited in claim 1 and the limitation “….secrete over 200pg/ml BDNF, when 2x105 cells are seeded…….” recited in claim 51 are product-by-process limitations and are in a wherein clause. Note that If the product set forth in a product-by-process limitation appears to be the same as, or an obvious variant of a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985) and MPEP § 2113. 
In this case, the induced ASCs used in the Gothelf's method and the claimed induced ASCs are the same because the induced ASCs used in the method of Gothelf and the claimed induced ASCs are the ASCs that have been induced in an induction medium comprising heparin and dbcAMP and wherein the induction medium further comprises an induction agent including bFGF as recited in claim 1 or in combination of 6 cells, which is either within or overlaps with the claimed over 200pg/ml per 2x105 cells (=1000pg/106 cells) as in claim 51. Further, there is no indication that the claimed induced ASCs are different from those disclosed by Gothelf or have different biological properties or cell surface markers from those disclosed by Gothelf. Note that 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

 iii. Even if the ASCs induced in the induction medium as disclosed by Gothelf are not exactly identical to the claimed ASCs that are generated by expanding ASCs in an expansion medium lacking heparin and cAMP, thereby generating expanded ASCs, Aberman (US9175262) teaches this limitation and provides motivation and a reasonable expecation of success. In particular, Aberman teaches ASCs generated by expanding ASCs in an expansion medium comprising DMEM supplemented with 10%FBS, Fungizone, Gentamycine in a 2D or 3D culture, which lacks heparin and cAMP, thereby generating expanded ASCs, and inducing the expanded ASCs in an induction medium comprising bFGF can be used for treating a neurodegenerative disease in a subject in need thereof, comprising the step of administering to said subject a pharmaceutical composition comprising induced adherent stromal cells (ASC), thereby treating a neurodegenerative disease including stroke, ischemia or MS, retinopathy, retinal repair, neuropathic pain, peripheral nerve injury, neurodegenerative diseases, neurological diseases (see abstract; col. 1, line 18 to col.2, line 24; col. 3, lines 37-64; col. 4, lines 1-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teaching of Aberman with the teaching of Gothelf to use ASCs that are expanded in an expansion medium lacking heparin and cAMP to generate expanded ASCs, and inducing the expanded ASCs in an induction medium comprising bFGF in the method of Gothelf to treat different neurodegenerative diseases with an expectation of success because Gothelf teaches a method treating a neurodegenerative disease including AD, PD, ALS, HD, SMA, MS, SCI, SCA, ASD in a subject in need thereof, comprising administering to the subject a pharmaceutical composition comprising induced ASCs or MSCs (i.e. multipotent mesenchymal stromal cells, which adhere to the plate), wherein the induced ASCs were prepared by being cultured in a growth medium (PM) containing low glucose DMEM, L-Glutamine, sodium pyruvate, heparin and platelet lysate for two days, then in a pre-
 ordinarily skilled artisans would have predicted that the ASCs expanded in an expanding medium comprising DMEM supplemented with 10%FBS, Fungizone, Gentamycine in a 2D or 3D culture, which lacks heparin and cAMP to generate expanded ASCs would achieve that same outcome as the ASCs in the induction medium to generate induced ASCs used in Gothelf’s treatment method for treating neurodegenerative diseases including AD, PD, ALS, HD, SMA, MS, SCI, SCA, ASD and would be safe and effective based on the ASCs’ shared activity.
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected and a skilled artisan would have been motivated to so to broaden the use and application of the claimed method in view of Rosado-de-Castro and Gothelf. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 

Further, while Gothelf and Aberman do not teach the amount of BDNF secreted from the induced ASCs and the number of ASCs that are not exactly identical to the claimed ranges (i.e. over 200pg/ml BDNF and 2x105 cells in 2ml per well in a 6-well plate) as in claim 51, the claimed method requires the amount of over 200pg/ml BDNF and 2x105 cells secreted by induced ASCs, which overlaps with the range of Gothelf because Gothelf teaches that the induced ASCs secrete BDNF at 500-5000pg/106 cells when seeded at a concentration of over 6000-8000 cells/cm2 (see figures 6B and 7, paragraphs [0074]-[0075];  [0153]-[0156]; [0030]-[00333]). The amount of BDNF secreted by the Gothelf's induced ASCs is at 500-5000pg/106 cells, which is either within or overlaps with the claimed over 200pg/ml per 2x105 cells (=1000pg/106 cells) as in claim 51. Because the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and MPEP §2144.05-I.
Further, routine optimization of Gothelf’s ASCs’ cell numbers and secreted BDNF  would have led to the claimed range of a pressure of 200pg/ml per 2x105 cells because Gothelf teaches that the induced ASCs secrete BDNF at 500-5000pg/106 cells when seeded at a concentration of over 6000-8000 cells/cm2. The person of ordinary skill in the art would have found it obvious to optimize within the range taught by Gothelf 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert.denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP § 2144.05.

According, the rejection of claims 1-6, 11-13, 18-20, 22,  46 and 51 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gothelf  in view of Aberman and evidentiary references: Meretzki et al. (WO2007/108003) and Meiron et al. (WO2010/026574) is maintained. 

Claim Rejections - 35 USC § 103
10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gothelf (US2015/0209389 or US10046010) in view of Aberman (US9175262) and evidentiary references: Meretzki et al. (WO2007/108003) and Meiron et al. (WO2010/026574) as applied to claims 1-6, 11-13, 18-20, 22 and 46 above, and further in view of Rosado-de-Castro et al. (Stem Cells Intl. 2016; ID 4617983. dx.doi.org/10.1155/2016/467983). The references Aberman (US9175262) and evidentiary references: Meretzki (WO2007/108003) and Meiron (WO2010/026574) are necessitated by Applicant’s amendment to the claims.

Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the references of Gothelf, Aberman and Rosado-de-Castro do render the claimed invention obvious because:
i. For the reasons set forth above, Gothelf and Aberman teach the claimed method recited in claims 1-6, 11-13, 18-20, 22 and 46.  
ii. While Gothelf and Aberman do not teach intranasal, intracerebral, intracerebroventricular administration recited in claim 11, Rosado-de-Castro teaches this limitation and provides motivation and a reasonable expectation of success in using intranasal, intracerebral, intracerebroventricular administration routes in the method of Gothelf and Aberman. In particular, Rosado-de-Castro teaches that mesenchymal stromal/stem cells isolated from umbilical cord, placenta and adipose tissue can be used for therapeutic treatment via different administration routes including intranasal, intracerebral, intracerebroventricular administration routes recited in claim 11 (see p. 2-3, in particular). It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teaching of Rosado-de-Castro with the teachings of Gothelf and Aberman to use different administration methods including intranasal, intracerebral, intracerebroventricular administration routes in the 
The skilled artisan would have expected success in substituting Rosado-de-Castro’s intranasal, intracerebral, intracerebroventricular administration routes for the administration routes used in Gothelf and Aberman’s method to deliver ASCs for treatment of different neurodegenerative diseases because Rosado-de-Castro teaches that mesenchymal stromal/stem cells isolated from umbilical cord, placenta and adipose tissue can be used for therapeutic treatment via different administration routes including intranasal, intracerebral, intracerebroventricular administration routes. The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that intranasal, intracerebral, intracerebroventricular administration routes to deliver the induced ASCs for treatment of different neurodegenerative diseases would not affect the therapeutic effectiveness of the induced ASCs for treatment of different neurodegenerative diseases in view of Rosado-de-Castro and Gothelf and Aberman.
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected and a skilled artisan would have . 

11.	Claims 21, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gothelf (US2015/0209389 or US10046010) in view of Aberman (US9175262) and evidentiary references: Meretzki et al. (WO2007/108003) and Meiron et al. (WO2010/026574) as applied to claims 1-6, 11-13, 18-20, 22, 46 and 51 above, and further in view of Mao et al. (J. Materials Chemistry B, 2017; 5:928. DOI:10.1039/c6tb0287e) and Phan et al. (US10363275, issued Jul 30, 2019, priority Aug 16, 2004).
On p.7-8 of the response, Applicant argues that the rejection has been overcome in view of amendment to claim 1 by reciting an induction medium comprising heparin, dbcAMP and bFGF. Applicant further argues that even if a prima facie case of obviousness has been established, the instant specification provides unexpected results because the claimed method achieved rapid induction of ASC and high-level secretion 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the references of Gothelf, Aberman and Rosado-de-Castro do render the claimed invention obvious because:
i. For the reasons set forth above, Gothelf and Aberman teach the claimed method recited in claims 1-6, 11-13, 18-20, 22, 46 and 51.  
ii. Aberman also teaches that the induction medium further comprises an induction agent including bFGF, PDGF or  Neuregulin as related to claim 13 (see col., 7, lines 53-col. 8,line 27; col. 20-24, examples 1-3) or wherein the induction medium further comprises serum as related to claim 18 or serum free as related to claim 19 and 22 (see col. 7, lines 53 to col.8, lines 65, in particular) and also teaches that the ASC were expanded ex vivo prior to inducing wherein the ACS were expanded on a 2D and then induced on a 3D substrate as related to claims 20-21 (see col. 4, lines 61-67; col. 7, lines 33-48; col. 8, lines 12-65; col. 9 to col. 10, line 8, in particular) and wherein the 3D substrate culture apparatus comprises a synthetic adherent material as related to claim 26 (see col. 4, lines 61-67; col. 7, lines 36-48; col. 8, lines 35-65). Aberman also 
iii. The differences between the claims 21, 23 and 26, and the teachings of Gothelf and Aberman are that ASCs are expanded on a 2D substrate and then induced on a 3D substrate (claim 21), the induction medium is a serum-free medium further comprising PDGF and TGF-beta (claims 23 and 26). 
iv. While Gothelf and Aberman do not teach that ASCs are incubated in a serum-free medium further comprising PDGF and TGF-beta as in claims 23 and 26, Mao et al. and Pan et al. (US10363275) teach these limitations and provide motivation and an expectation of success. In particular, Mao teaches that TGF-beta, PDGF and bFGF are important components for culturing human mesenchymal stem/stromal cells (hMSCs, which are adherent to the plate and are ASCs as instantly claimed) in a serum-free medium for therapeutic uses because TGF-beta, PDGF and bFGF promote proliferation of hMSCs/ASCs (see p. 929-933) and that the proliferation rate of hMSCs/ASCs in a serum-free medium in the presence of TGF-beta, PDGF and bFGF is similar to that in a serum containing medium (p. 931-932). Phan teaches preparation of induced ASCs for therapeutic treatment of different neurodegenerative diseases by culturing mesenchymal stem/stromal cells in a serum-free medium comprising PDGF, bFGF and TGF-beta as in claim 23 or 26 (see col. 18, Example 4; col., 7, lines 53-col. 8,line 27; col. 11, lines 1-67; col. 20-24, examples 1-3), Aberman teaches that the induced ASCs can be expanded on a 2D substrate and then induced on a 3D substrate culture apparatus comprising a synthetic adherent material as in claim 26 (see col. 4, lines 61-67; col. 7, lines 36-48; col. 8, lines 35-65). It would have been obvious to a skilled  Mao and Phan and Gothelf and Aberman to use and expand ASC on a 2 D substrate first and then induced on a 3D substrate in a serum-free medium comprising PDGF, bFGF and TGF-beta in the method of Gothelf and Aberman or using a 3D substrate apparatus comprising a synthetic adherent material in the method of Gothelf and Aberman with an expectation of success because Gothelf and Aberman teach the claimed method of claims 1-6, 11-13, 18-20, 22, 46 and 51, while Mao teaches that TGF-beta, PDGF and bFGF are important components for culturing hMSCs/ASCs in a serum-free medium for promoting proliferation of hMSCs/ASCs, Phan teaches culturing mesenchymal stem/stromal cells or ASCs in a serum free medium comprising PDGF, bFGF and TGF-beta; and Phan and Aberman teach expanding hMSCs/ASCS on a 2D substrate and then inducing the cells on a 3D substrate culture apparatus comprising a synthetic adherent material. In this combination, both Gothelf and Aberman’s induced ASCs and treatment method and Mao’s and Pan’s ASCs and treatment methods are performing the same functions they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Gothelf and Aberman’s induced ASCS incubated in an induction medium using Mao’s and Pan’s ASCs incubated in an induction medium further comprising PDGF and TGF-beta and treatment method and treatment methods and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would generate induced ASCs for treatment of neurodegenerative diseases because Mao teaches that TGF-beta, PDGF and bFGF are important components for culturing and TGF-beta; and Phan and Aberman teach expanding hMSCs/ASCs on a 2D substrate and then inducing the cells on a 3D substrate culture apparatus comprising a synthetic adherent material.
v. In response to Applicant's arguments related to unexpected results, note that evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978). See MPEP 716.02(c)-I. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  See: MPEP §716.02. In addition, “A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness ... of the claims at issue.” In re Corkill, 711 F.2d 1496, 226 USPQ 1005 (Fed. Cir. 1985). See MPEP 716.02(a)-I. Further, evidence of unexpected results is frequently in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See: e.g., In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
In this case, Applicants fails to provide evidence of side-by-side comparisons to demonstrate unexpected results as claimed. The induced ASCs in the method of Gothelf and Aberman also secrete high-levels of neurotrophic factors, and extended secretion of neurotrophic factors after removal of induction agents and conditioned 
 “Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).” See MPEP 716.02(c)-I. Since Applicant fails to provide any evidence as discussed above to support any unexpected results as claimed, the claimed conjugate is obvious over the prior art, absent evidence to the contrary.
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07. Accordingly, the rejection of claims 21, 23 and 26 under 35 U.S.C. 103 as being unpatentable over Gothelf in view of Aberman and evidentiary references: Meretzki and Meiron as applied to claims 1-6, 11-13, 18-20, 22, 46 and 51 above, and further in view of Mao and Phan is maintained.

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on October 17, 2021.
Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 51 is indefinite because the claim recites the limitation “…secrete over 200pg/ml BDNF, when 2x105 cells are seeded in 6-well plates in 2ml….”. It is unclear whether the number of “2x105 cells” is seeded in one well of a 6-well plate and the amount of over 200pg/ml BDNF is secreted from 2x105 cells in 2ml per well in a 6-well plate or whether the number of 2x105 cells and the amount of over 200pg/ml BDNF are from for total 6 wells in a 6-well plate. Thus, the claim is indefinite. For examination purposes, the limitation is interested as the amount of over 200pg/ml BDNF is secreted from 2x105 cells in 2ml per well in a 6-well plate in view of the factsheet of cell number, density, volume in culture dishes from the Thermo Fisher website. 



Conclusion

13.	NO CLAIM IS ALLOWED.


14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	McCoy et al. (Exp. Neurol. 2008; 210:14-29) teaches a method of treating Parkinson’s disease using adipose-derived adult stromal (ADAS) cells (see p. 14).
	Kang et al. (Stem Cells & Dev. 2006; 15:583-594) teaches a method of treating spinal cord injury using autologous adipose-derived adult stromal (ADAS) cells (see p. 583-593).
Saito et al. (Restor. Neurol. & Neurosci. 2012; 30:127-136) teaches a method of treating spinal cord injury using autologous bone marrow stromal cells (see p. 127-128; p.130-133).
Tseng et al. (Taiwan Vet J. 2007; 33:152-161) teaches a method of treating spinal cord injury using bone marrow stromal cells to improve regeneration of rat spinal cord after complete transection (see p. 152-154).
.


15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Chang-Yu Wang
February 2, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649